16-14315-aih   Doc   FILED 12/18/19   ENTERED 12/18/19 16:26:07   Page 1 of 7
16-14315-aih   Doc   FILED 12/18/19   ENTERED 12/18/19 16:26:07   Page 2 of 7
16-14315-aih   Doc   FILED 12/18/19   ENTERED 12/18/19 16:26:07   Page 3 of 7
16-14315-aih   Doc   FILED 12/18/19   ENTERED 12/18/19 16:26:07   Page 4 of 7
16-14315-aih   Doc   FILED 12/18/19   ENTERED 12/18/19 16:26:07   Page 5 of 7
16-14315-aih   Doc   FILED 12/18/19   ENTERED 12/18/19 16:26:07   Page 6 of 7
                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                           Case No. 16-14315-aih

 Christopher Krupa
                                                  Chapter 13
  aka Chris Krupa

 Debtor(s).                                       Judge Arthur I. Harris

                                 CERTIFICATE OF SERVICE

I certify that on December 18, 2019, a true and correct copy of this Notice or Mortgage Payment
Change was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Robert J. Delchin, Debtor’s Counsel
          rdelchin@rcbiales.com

          Lauren A Helbling, Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Christopher Krupa, Debtor
          1651 Mentor Ave.
          #1003
          Painesville Twp, OH 44077
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 16-14315-aih        Doc    FILED 12/18/19       ENTERED 12/18/19 16:26:07        Page 7 of 7
